


110 HRES 651 EH: Recognizing the warm friendship and

U.S. House of Representatives
2007-10-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 651
		In the House of Representatives, U.
		  S.,
		
			October 9, 2007
		
		RESOLUTION
		Recognizing the warm friendship and
		  expanding strategic relationship between the United States and Brazil,
		  commending Brazil on successfully reducing its dependence on oil by finding
		  alternative ways to satisfy its energy needs, and recognizing the importance of
		  the March 9, 2007, United States-Brazil Memorandum of Understanding (MOU) on
		  biofuels cooperation.
	
	
		Whereas following the oil shock of the early 1970s, Brazil
			 chose to reduce its energy vulnerability by choosing sugar-based ethanol to
			 diversify its energy sector and power its automobiles;
		Whereas with large private and public investments and
			 support from the World Bank, Brazil greatly expanded the amount of sugarcane it
			 produced and began large-scale construction of alcohol distilleries to process
			 sugar into ethanol;
		Whereas decades of state investment have helped Brazil
			 become the world’s largest consumer and producer of ethanol from sugar
			 cane;
		Whereas ethanol supplies 40 percent of the motor fuel used
			 in Brazil and is extremely competitive with gasoline;
		Whereas the transition towards biofuels will have a
			 positive impact on the environment and will help reduce greenhouse
			 gases;
		Whereas by the end of 2006, 80 percent of new car sales in
			 Brazil were flex-fuel, meaning that they can run on ethanol, gasoline, or any
			 mixture of both;
		Whereas Brazil stands out as the leading example of a
			 country that has diversified its energy supply and become a net exporter of
			 energy, in large part by increasing its use and production of alternative
			 energy sources, including ethanol;
		Whereas putting the United States on a path toward ending
			 its addiction to oil, as Brazil has done, by investing in clean alternative
			 energy sources is essential in protecting United States national security, the
			 environment, and the stability of the United States economy;
		Whereas, on March 9, 2007, the United States and
			 Brazil—the world’s two largest ethanol producing countries—signed a Memorandum
			 of Understanding (MOU) to promote greater cooperation on ethanol and biofuels
			 in the Western Hemisphere;
		Whereas the United States-Brazil MOU involves
			 technology-sharing between the United States and Brazil, feasibility studies
			 and technical assistance to build domestic biofuels industries in third
			 countries, and multilateral efforts to advance the global development of
			 biofuels;
		Whereas the first countries targeted for United
			 States-Brazilian technical assistance are the Dominican Republic, El Salvador,
			 Haiti, and St. Kitts and Nevis;
		Whereas United States President George W. Bush and
			 Brazilian President Luiz Inacio Lula da Silva have met twice in
			 2007 as visible examples of the expanding warm relations and close ties between
			 the United States and Brazil;
		Whereas the United States and Brazil are the two largest
			 and most diverse democracies in the Western Hemisphere;
		Whereas Brazil—through its leadership of the United
			 Nations Stabilization Mission (MINUSTAH) in Haiti and other achievements—has
			 emerged as a regional leader in the Western Hemisphere; and
		Whereas Secretary of State Condoleezza Rice has said that
			 the United States looks to Brazil as a regional leader and a global
			 partner: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)recognizes that the United States and
			 Brazil have arrived at the point of a strategic confluence of interests and
			 urges President George W. Bush to continue to deepen the bilateral relationship
			 between the two countries;
			(2)recognizes Brazil’s role as a leader in the
			 Western Hemisphere and commends its leadership of the United Nations
			 Stabilization Mission (MINUSTAH) in Haiti;
			(3)commends Brazil
			 for successfully diversifying its energy resources and reducing its dependence
			 on oil;
			(4)strongly supports
			 the March 9, 2007, United States-Brazil Memorandum of Understanding (MOU) on
			 biofuels as a major step forward in bilateral relations, hemispheric
			 integration, and energy diversification;
			(5)commends joint
			 efforts by the United States and Brazil for their commitment to use expertise
			 to provide technical assistance for biofuels industries in third countries,
			 currently including the Dominican Republic, El Salvador, Haiti, and St. Kitts
			 and Nevis; and
			(6)encourages United
			 States and Brazilian officials to quickly identify additional countries in the
			 Western Hemisphere to receive technical assistance related to biofuels.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
